Citation Nr: 1228510	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a right knee strain post patellar dislocation prior to June 23, 2011, and in excess of 10 percent thereafter. 


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 2005 to June 2005, September 2007 to October 2008 and May 2009 to May 2011.  He also had additional unverified U.S. Army Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was last before the Board in July 2011 at which time it was remanded for further development.  That development has been substantially completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In a June 2012 rating action, the RO granted a 10 percent disability evaluation effective June 23, 2011, the date of the Veteran's most recent VA examination.  In this regard, the RO excluded the period of May 3, 2009, to May 3, 2011, as the Veteran was on active duty service.  38 C.F.R. § 3.654 (a) states that compensation will be discontinued under the circumstances stated in § 3.700(a)(1) for any period for which the veteran received active service pay.  For purposes of this section, active service pay means pay received for active duty, active duty for training, or inactive duty training.  38 C.F.R. § 3.654(b)(1) states that where the veteran returns to active duty status, the award will be discontinued effective the day preceding reentrance into active duty status.  Although the Board will evaluate the Veteran's disability irrespective of this time period, he is precluded from the receipt of compensation during this time period.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

In July 2011, the Board also remanded a claim of entitlement to service connection for mild left bicipital tendonitis.  That claim was subsequently granted by the RO in a June 2012 rating decision, and therefore, the appeal has been resolved and the matter is no longer before the Board.

FINDING OF FACT

The Veteran's right knee strain post patellar dislocation causes pain and limitation of activity, but has not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the left knee has never been limited to 30 degrees or less and extension has always been to zero degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no greater, for right knee strain post patellar dislocation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in October 2008, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

The record also shows that VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, and obtained medical examinations and opinions as to the severity of his service-connected disability involved in the present appeal.  VA attempted to obtain records related to the Veteran's latest period of active duty, but received a negative response to its requests and has made a formal finding of their unavailability.  In a July 2011 letter, VA asked the Veteran to indicate if he had received any VA treatment at the VA Medical Center in Miami, Florida from May 20, 2010, and the Veteran did not respond.  With respect to verification of the Veteran's periods of active duty, particularly those that are unclear, VA need not develop the matter in this regard as these records are irrelevant to evaluating the right knee disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court ') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.




Increased Evaluation, Right Knee

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling. Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records documents that in October 2007 he sustained an injury to the right knee during a training exercise.  A contemporaneous MRI revealed an acute lateral subluxation of the patella with sprain and edema of the medial patellar retinaculum and a bruise along the lateral aspect of the right femoral condyle.  The knee was aspirated and the Veteran was prescribed crutches and physical therapy.

An April 2008 service record documents a complaint of right knee discomfort as well as swelling after exercise.  The Veteran was noted as ambulating well.  Range of motion was full.   Muscle strength was 5/5.  Examination of the knee was normal and stable to varus/valgus stress.  Drawer test was negative.  Knee pain was assessed.  

The Veteran filed his claim for service connection of a right knee condition in September 2008.  An October 2008 VA treatment note documents a complaint of chronic right knee "occasional mild pain."  The Veteran complained of pain and popping, but only with prolonged standing, walking and certain movements.  He described the pain as short-lived.  Subsequent VA records document similar complaints and that the Veteran was able to work out and exercise.  See e.g. November 2008 VA treatment record.  

In December 2008 he was afforded a VA examination.  At this time, the Veteran complained of pain, stiffness, weakness, giving way, instability, decreased speed of joint motion, and a history of swelling.  He was able to stand for 3 to 8 hours, with only short rest periods.  He had no limitations on walking and used no assistive devices/aids to walk. 

Physical examination revealed a normal gait.  There was no evidence of abnormal weight bearing or loss of bone.  Examination also showed crepitus and guarding of movement.  There was no mass behind the knee, clicks or snaps, grinding or instability.  There was mildly abnormal patellar tracking, but no abnormality of the meniscus, tendons or bursae.  X-rays did not demonstrate arthritis.  

Range of motion measurements with active motion revealed no objective evidence of pain.  Flexion was from zero to 140 degrees.  Extension was to zero degrees.  There was no objective evidence of pain following repetitive motion and there were no additional imitations thereafter.  There was no ankylosis.  Strain, right knee, was assessed.  The examiner cited decreased mobility and limitations on walking as significantly affecting the Veteran's employment.  The condition had mild effects on the Veteran's ability to exercise and participate in sports, but no other activities of daily living.  

In a February 2009 statement, the Veteran related that he could not tolerate prolonged standing as his knee would swell "like a ham," which was alleviated with elevation.  He related that he could not walk for very long as his knee would crack and cause extreme pain.  He complained of near constant pain in cold weather and that he could not walk or run without pain.  

Of record is an August 2009 physical profile related to the Veteran's Army Reserve service.  The profile relates to the Veteran's right knee and notes that the Veteran was restricted from performing a 2 mile run and unlimited running, but was able to run at his own pace and distance.  

Of record is a November 2010 treatment record from the Ireland Army Community Hospital pertaining to complaints of chronic right knee pain.  At this time, the Veteran related that the pain worsened with running, jumping, climbing stairs and squatting.  He described the pain as sharp and at a level of 4/10.  He denied any tingling, numbness or weakness in the right lower extremity.  He also denied any popping, clicking or locking in the knee.  He had no prior history of cortisone injections or surgery and did not take anti-inflammatories or pain medication for his pain.  

Examination showed that the knee exhibited full range of motion and was without effusion.  There was no pain to varus/valgus stress testing or any medial or lateral joint line tenderness.  There was no tenderness to palpation along the medial or lateral border of the patella.  Tenderness, however, was noted upon palpation over the Hoffa's fat pad and over the patellar tendon.  The ligaments appeared intact.  McMurray's was negative.  X-ray and MRI were apparently normal.  Joint pain, localized in the knee, and patellar tendonitis were assessed at this time.   
In accordance with the Board's remand directives, the Veteran was afforded another VA examination in July 2011.  At this time, the Veteran complained of moderate knee pain when walking and while stepping repetitively on the gas pedal when driving.  He complained of swelling after prolonged walking, greater than 30 minutes.  He related that he was unable to run due to pain.  He also complained of swelling after running.  He was not taking any medications for the knee condition at this time.  He related a history of flare-ups, occurring 1 to 2 times per week, during which he would walk minimally.

Flexion was to 130 degrees, with pain on movement.  Extension was to zero degrees, with no objective evidence of painful motion.  There was no hyper extension.  The Veteran was able to perform repetitive testing times 3.  Following repetitive use flexion increased to 135 degrees, apparently with pain.  Extension was to zero degrees.  He exhibited no additional limitation of motion following repetitive use.  Muscle strength testing was 5/5 and normal.  Joint stability testing was normal in terms of anterior, posterior and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no tibia and/or fibular impairment.  He had no meniscal condition or any history of meniscectomy.  He had no history of arthroscopic surgery or scars, and did not require the use of an assistive device.  In terms of functional loss, the examiner noted that less movement that normal, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing, and weight-bearing were contributing factors.  X-rays did not demonstrate arthritis and the examiner did not feel that the condition affected the Veteran's ability to work.  A right knee strain was assessed.  

Based on the foregoing evidence, and after affording the Veteran the benefit of any the doubt, the Board finds that the functional loss due to pain associated with the Veteran's right knee disability is sufficient to warrant a rating of 10 percent for the entire period involved in the present appeal.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995) (Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation).  In this regard, the Board acknowledges that the range of motion findings demonstrated on examination have consistently failed to satisfy the criteria for a compensable rating under that code.  However, examination has also consistently shown symptoms such as pain and swelling that have been specifically noted to be causing decreased mobility and limitations in walking.  Although VA examination in December 2008 demonstrated no objective evidence of pain, it is notable that in October 2008 the Veteran complained of pain.  Moreover, the December 2008 examination clearly found that the Veteran's right knee condition caused functional impairment.  Accordingly, the Board finds that the overall degree of functional loss is akin to the degree of impairment contemplated by a 10 percent evaluation.  Fenderson, supra.

The Board has considered whether an evaluation in excess thereof is warranted.  However, the Board points out that Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 cannot provide for a higher evaluation.  As outlined above, ankylosis, recurrent subluxation or instability, and dislocated semilunar cartilage have not been demonstrated on objective examination, although the Board acknowledges the Veteran's complaints of giving way.  No impairment of the tibia and fibula has been demonstrated.  Genu recurvatum has not been shown.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Board acknowledges the Veteran's complaints of giving way of the right knee and difficulties with prolonged standing and running.  However, repeated VA examination showed no instability upon diagnostic testing and the Veteran requires no devices to assist in ambulation.  Besides the initial October 2007 injury, subluxation has never been shown.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993).  Accordingly, the Board finds that the greater weight of probative evidence is against finding that the right knee has demonstrated subluxation or lateral instability warranting a separate 10 percent evaluation or higher.

In considering either Diagnostic Code 5260 or 5261, which provide for evaluation of limitation of flexion and extension, the Board has again also considered the DeLuca factors, such as additional limitation of motion resulting from symptoms such as pain on motion or fatigability.  However, even taking such factors into account, the evidence has never shown a significant degree of limitation of flexion or extension, much less flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  Accordingly, an evaluation in excess of 10 percent is not warranted.  Fenderson, supra.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria specifically contemplate the Veteran's symptomatology as well as economic impairment.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal cause impairment over and above that which is contemplated in the assigned 10 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In closing, the Board reiterates that during the time the Veteran returned to and was on active duty, entitlement to VA compensation benefits is prohibited as a matter of law.  38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. §§ 3.654(a), 3.700(a)(1)(i) (2011).


ORDER

Entitlement to an initial evaluation of 10 percent, but no greater, is warranted for right knee strain post patellar dislocation, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


